DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a response to a non-final Office action on 05/03/2021 amending independent claims 1, 9, and 17. In light of Applicant’s amendments, Examiner withdraws the previous objections and the previous § 112, § 101, and § 102 rejections. Examiner has, however, established new § 101 and § 103 rejections for claims 1-20 in the instant Office action. Since the new § 101 and § 103 rejections were necessitated by Applicant’s amendment of independent claims 1, 9, and 17, the instant rejection of claims 1-20 is a FINAL rejection of the claims.   

Response to Arguments


§ 101 Rejection: 
Applicant argues:  
[T]he MPEP cautions that the grouping of Certain Methods of Organizing Human Activity "is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or 
 
Examiner respectfully disagrees. Applicant’s claims are directed to distributed ledger-based settlement (i.e., a smart contract-based settlement) and belongs to certain methods of organizing human activity group because one of the sub-groups under this group is commercial or legal interactions including agreements in a form of contracts. Smart contract is a contract, and the instant claims recite limitations showing the formation of the contract (meeting of the minds in “matching the first and second instructions” and “affirming the matched settlement instructions”), execution of the contract (“executing an exchange of tokens”), and evidencing of the contract (“writing the tokens” to their respective wallets). Thus, instant claims are directed to an abstract idea and are not patent eligible under § 101 in view of Step 2A – Prong 1 of the Alice/Mayo test.
Applicant further argues:
Under Step 2A, Prong Two, the claims integrate any alleged judicial  exception into a practical application using the additional elements of "a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing bank," "the smart contract receiving confirmation of a blockage of the commodity from the commodity clearing bank," "the smart contract sending the affirmed settlement instructions to a cash clearing bank," "the smart contract receiving confirmation of a blockage of the cash from the cash clearing bank," and "the smart contract executing an exchange of tokens for the commodity for tokens for the cash." By confirming that the commodity and 

Again, Examiner respectfully disagrees. The Federal Circuit Court, in Electric Power Group, distinguished the claims at issue from the claims in Bascom explaining: “Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom . . . they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” (Electric Power Group at 10-11). Similarly here, the instant claims 1-20 do not use anything besides entirely conventional, generic technology of “an information processing apparatus comprising at least one computer processor” (claims 1 and 9), “a smart contract” (claim 1, 9, and 17), “a first clearing bank” (claim 9), “a second clearing bank” (claim 9), “a commodity clearing bank” (claims 1 and 17), “a cash clearing bank” (claims 1 and 17), and “an exchange server comprising at least one computer processor executing an exchange computer program” (claim 17). While the Federal Circuit Court in Bascom found non-conventional and non-generic arrangement of the additional elements, no such non-conventional and non-generic arrangement of the additional elements is present with the instant claims. Thus, instant claims 1-20 are not patent eligible under 35 U.S.C. § 101 in view of Bascom. Further, the limitations recited by the instant claims all fall under either e.g., data gathering). There is simply no limitation in the instant claims that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations). Therefore, instant claims are not patent eligible under § 101 in view of Step 2A – Prong 2 of the Alice/Mayo test. 

Prior Art Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous prior art rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 9, and 17.    

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 17-20 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of distributed ledger-based settlement. The creation of distributed ledger-based settlement, as recited in the independent claims 1, 9, and 17, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions including agreements in a form of contracts) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 9, and 17, which set forth or describe the recited abstract idea, are: “matching the first settlement instruction and the second settlement instruction” (claim 1), “affirming the matched settlement instructions with the first party and the second party” (claim 1), “executing an exchange of tokens for the commodity for tokens for the cash” (claim 1), “writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party” (claim 1), “matching the first settlement instruction and the second settlement instruction” (claim 9), “affirming the matched settlement instructions with the first party and the second party” (claim 9), “executing an exchange of tokens for the first cash for tokens for the second cash” (claim 9), “writing the tokens for the second cash to a wallet for the first party, and writing tokens for the first to a wallet for the second party” (claim 9), “matching the first settlement instruction and the second settlement instruction” (claim 17), “affirming the matched settlement instructions with the first party and the second party” (claim 17), “executing a smart contract that sends the affirmed settlement instructions” (claim 17), “blocking the commodity and confirming blockage” (claim 17), “blocking the cash and confirming blockage” (claim 17), “executing an exchange of tokens for the commodity for tokens for the cash” (claim 17), and “writing the 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 9, and 17, recite additional elements: “an information processing apparatus comprising at least one computer processor” (claims 1 and 9), “a smart contract” (claim 1, 9, and 17), “a first clearing bank” (claim 9), “a second clearing bank” (claim 9), “a commodity clearing bank” (claims 1 and 17), “a cash clearing bank” (claims 1 and 17), and “an exchange server comprising at least one computer processor executing an exchange computer program” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, additional limitations “receiving a first settlement instruction from a first party to a transaction involving a transfer of a commodity for cash, wherein the first party is providing the commodity” (claim 1), “receiving a second settlement instruction from a second party to a transaction, wherein the second party is providing the cash” (claim 1), “sending the affirmed settlement instructions” (claim 1), “receiving confirmation of a blockage of the commodity” (claim 1), “sending the affirmed settlement instructions” (claim 1), “receiving confirmation of a blockage of the cash” (claim 1), “receiving a first settlement instruction from a first party to a transaction see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements/limitations of independent claims 1, 9, and 17, are well-understood, routine, and conventional elements that amount to no more than 
[0032] Commodity clearing bank 110 may be any entity that maintains or controls a commodity (e.g., physical bullion, base metals, etc.). As noted above, for PVP processing, commodity clearing bank 110 may be a second cash clearing bank. 

[0033] Cash clearing bank 120 may be any suitable financial institution that holds cash for its clients. In one embodiment, cash clearing bank 120 may be a bank, a FinTech, the client, etc. 

[0037] Ledgers 135 may be part of a public, private, permissioned, or consortium-type distributed ledger system. In one embodiment, each ledger may be associated with, or may execute, one or more smart contract that may be executed in response to an event, such as a writing to the respective ledger 135. 

[0095] The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general- purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software.  

These area descriptions of typical financial institutions and distributed ledgers and a general-purpose computer. Further, the additional limitations of transmitting and receiving OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 9, and 17, receive or transmit data over a network in a merely generic manner. The courts have recognized receiving and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1, 9, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements/limitations add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-8 depend on independent claim 1; dependent claims 10-16 depend on independent claim 9; and dependent claims 18-20 depend on 
Conclusion of Dependent Claims Analysis: Dependent claims  2-8, 10-16, and 18-20, do not correct the deficiencies of independent claims 1, 9, and 17, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wager (2017/0024848 A1) in view of Mahajan (2019/0354945 A1).


As to claims 1, 9, and 17, Wager shows a commodity clearing bank (Wager: page 10, ¶ 91); a cash clearing bank (Wager: page 10, ¶ 91); and ATTORNEY DOCKET NO. 052227.500073an exchange server comprising at least one computer processor executing an exchange computer programan information processing apparatus comprising at least one computer processor (Wager: page 1, ¶ 14); receiving a first settlement instruction from a first party to a transaction involving a transfer of a commodity for cash, wherein the first party is providing the commodity (Wager: page 10, ¶ 91); receiving a second settlement instruction from a second party to a transaction, wherein the second party is providing the cash (Wager: page 10, ¶ 91); matching the first settlement instruction and the second settlement instruction (Wager: page 10, ¶ 93); affirming the matched settlement instructions with the first party and the second party (Wager: page 10, ¶ 94; and page 11, ¶ 95); a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing bank (Wager: page 11, ¶ 98); the smart contract receiving confirmation of a blockage of the commodity from the commodity clearing bank (Wager: page 11, ¶¶ 98-99); the smart contract sending the affirmed settlement instructions to a cash clearing bank (Wager: page 11, ¶ 97); the smart contract receiving confirmation of a blockage of the cash from the cash clearing bank (Wager: page 11, ¶ 97); and the smart contract executing an exchange of tokens for the commodity for tokens for the cash (Wager: page 11, ¶¶ 98-99). 
Wager does not show  ATTORNEY DOCKET NO. 052227.500073the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party. Mahajan shows the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party (Mahajan: 
 
As to claims 2, 10, and 18, Wager in view of Mahajan shows all the elements of claims 1, 9, and 17. Wager also shows that the commodity clearing bank tokenizes the commodity in response to the receipt of the affirmed settlement instructions (Wager: page 10, ¶ 92).  

As to claims 3 and 11, Wager in view of Mahajan shows all the elements of claims 2 and 10. Wager also shows that the commodity clearing bank writes the tokens for the commodity to a distributed ledger (Wager: page 10, ¶ 94).  

As to claims 4 and 12, Wager in view of Mahajan shows all the elements of claims 2 and 10. Mahajan also shows that the commodity clearing bank adds the tokens for the commodity to the smart contract (Mahajan: page 10, ¶ 94).  

As to claims 5, 13, and 19, Wager in view of Mahajan shows all the elements of claims 1, 9, and 17. Wager also shows that the cash clearing bank tokenizes the cash in response to the receipt of the affirmed settlement instructions (Wager: page 10, ¶ 92).  


As to claims 6 and 14, Wager in view of Mahajan shows all the elements of claims 5 and 13. Wager also shows that the cash clearing bank writes the tokens for the cash to a distributed ledger (Wager: page 10, ¶ 94).  

As to claims 7 and 15, Wager in view of Mahajan shows all the elements of claims 5 and 13. Wager also shows that the cash clearing bank adds the tokens for the cash to the smart contract (Wager: page 10, ¶ 94).  

As to claims 8, 16, and 20, Wager in view of Mahajan shows all the elements of claims 1, 9, and 17. Wager also shows redeeming the cash tokens for the first party or redeeming the commodity tokens for the second party (Wager: page 11, ¶ 100).  

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Uhr (2017/0308872 A1) discloses: [0020] . . . the electronic wallet creation-specific payment selection list unit includes a member login request item used by a receiver who is managed as a member in the block chain-based digital virtual currency transaction guide server to request login to the block chain-based digital virtual currency transaction guide server . . . 



















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619